Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including limitation a height of a bottom surface wall that forms a passing water channel where the washing water flows along the rim part increases from an end part on a side of the water spout port toward a front end of the bowl part in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Kashirajim et al (US Patent Publication 2015/0082531) teaches a flush toilet that includes a passing water channel, but fails to show a height of a bottom surface wall that forms a passing water channel where the washing water flows along the rim part increases from an end part on a side of the water spout port toward a front end of the bowl part.
Ichiki et al (US Patent Publication 2007/0277302) teaches a flush toilet that includes a flush toilet that includes a passing water channel, but fails to show a height of a bottom surface wall that forms a passing water channel where the washing water 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754